                  Case 1:19-cv-02673-VEC-BCM Document 127 Filed 07/09/21 Page 1 of 6




                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                             LAW DEPARTMENT                                   AMANDA MARIE ROLON
Acting Corporation Counsel                          100 CHURCH STREET                           Assistant Corporation Counsel
                                                    NEW YORK, NY 10007                                 Phone: (212) 356-2356
                                                                                                      Mobile: (646) 951-3806
                                                                                                          Fax: (212) 356-3509
                                                                                                  Email: arolon@law.nyc.gov



                                                                                 July 9, 2021

          BY ECF
          Honorable Valerie E. Caproni
          United States District Judge
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007

                         Re:   Terron Belle, et al. v. City of New York, et al., 19 Civ. 2673 (VEC)

          Your Honor:

                          I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, representing defendants City of New York, Police
          Officers Destefano, Mardjonovic, and Barry (hereinafter “City Defendants”) in the above-
          referenced matter. City Defendants write respectfully to move for a protective order to quash
          plaintiffs’ second amended 30(b)(6) deposition notice dated June 25, 2021 and served on July 1,
          2021.

          Background

                          The Amended Complaint alleges that between April 2017 – November 2017 and
          October 2019, plaintiffs were unlawfully stopped and frisked by NYPD officers for purposes of
          conducting illegal warrant checks. On November 2, 2020, plaintiffs served their original 30(b)(6)
          deposition notice. After discovery efforts concerning external audits by Vexcel were completed,
          plaintiffs’ restated their desire to conduct 30(b)(6) depositions. On June 25, 2021, plaintiffs’
          served the First Amended Notice, which in part, addressed some of the deficiencies outlined in
          City defendants objections dated June 24, 2021. On July 1, 2021, the parties met and conferred to
          try and resolve the deficiencies of the notice. On July 1, 2021, plaintiffs’ served a Second
          Amended Notice. On July 7, 2021, the parties met and conferred again in a good faith effort to
          resolve notice deficiencies. Despite this, the parties are unable resolve this dispute and therefore
          seek intervention from the Court.


                                                            -1 -
      Case 1:19-cv-02673-VEC-BCM Document 127 Filed 07/09/21 Page 2 of 6




Standard of Review

                A trial judge has discretion to “whether to limit the boundaries of discovery ‘in light
of the relevant facts and circumstances of a particular case.’ Bank of New York v. Meridien Biao
Bank Tanz., 171 F.R.D. 135, 143 (S.D.N.Y. 1997) (quoting Gelb v. American Telephone and
Telegraph Co., 813 F. Supp. 1022, 1034 (S.D.N.Y. 1993). Appropriate limits of discovery are
explained in the 2015 amendments to Rule 26(b)(1) – namely, that the scope of discovery extends
only to nonprivileged matters that are both (a) relevant to a claim or defense and (b) proportional
to the needs of the case. See Fed. R. Civ. Pro. 26(b)(1); see also, Woelfle v. Black & Decker (U.S.)
Inc., No. 18 Civ. 486 (WKS), 2020 U.S. Dist. LEXIS 43308, at *3 (W.D.N.Y. Mar. 12, 2020). In
making this determination, the court must consider “the importance of the issues at stake in the
action, the amount in controversy, the parties' relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.” See id.

                 Rule 26(c) provides a safeguard from request outside of these boundaries, by
permitting “that upon motion by a party . . . and for good cause shown, the court . . . may make
any order which justice requires to protect a party or person from annoyance, embarrassment,
oppression or undue burden or expense, including . . . (d) forbidding inquiry into certain matters
or limiting the scope of disclosure to certain matters.” See Fed. R. Civ. Pro. 26(c)(1)(D).
Under Rule 26(c), good cause must be established by a “particular and specific demonstration of
fact, as distinguished from stereotyped and conclusory statements.” Havens v. Metropolitan Life
Insurance Co., No. 94 Civ. 1402, 1995 U.S. Dist. LEXIS 5183, at *10 (S.D.N.Y. April 20, 1995)
(internal citations omitted). “Good cause is established by demonstrating a particular need for
protection.” Woelfle, 2020 U.S. Dist. LEXIS 43308 at *3 (internal citations omitted).

Argument

                City Defendants seek a protective order to quash plaintiffs’ second amended notice
of deposition pursuant to Federal Rule of Civil Procedure (“FRCP”) 30(b)(6) dated June 25, 2021
and served by plaintiffs on July 1, 2021. As written, the Notice fails to comply with FRCP 30(b)(6)
as it is vague and ambiguous, overbroad, and outside of the scope of plaintiffs’ individual claims.
A 30(b)(6) deposition notice must be designed to "prepare persons in order that they can answer
fully, completely, unevasively, the questions posed … as to the relevant matters.” See SEC v.
Rosenfeld, No. 97 Civ. 1467 (RPP), 1997 U.S. Dist. LEXIS 13996, at *6 (S.D.N.Y. Sept. 12,
1997). “The goal of the Rule 30(b)(6) requirement is to enable the responding organization to
identify the person who is best situated to answer questions about the matter, or to make sure that
the person selected to testify is able to respond regarding that matter.” Fed. Hous. Fin. Agency v.
Royal Bank of Scot. Group Plc, No. 11-CV-1383 (AWT), 2015 U.S. Dist. LEXIS 196463, at *6
(D. Conn. Aug. 20, 2015). “The Court must evaluate ‘reasonable particularity’ based on the nature
of the topics listed in the deposition [notice]. ‘Reasonable particularity’ requires the topics listed
to be specific as to subject area and to have discernible boundaries.” Parimal v. Manitex Int'l, Inc.,
No. 19-cv-1910 (MPS), 2020 U.S. Dist. LEXIS 212290, at *3 (D. Conn. Nov. 13, 2020) (citing
Winfield v. City of New York, No. 15CV05236(LTS)(KHP), 2018 U.S. Dist. LEXIS 22996, at *5
(S.D.N.Y. Feb. 12, 2018). “The purpose of this rule is to avoid the difficulties encountered by
both sides when the party to be examined is unable to determine who within the corporation would
be best able to provide the information sought.” Parimal, 2020 U.S. Dist. LEXIS 212290, at *3

                                                  -2 -
     Case 1:19-cv-02673-VEC-BCM Document 127 Filed 07/09/21 Page 3 of 6




(quoting Innomed Labs, LLC v. Alza Corp., 211 F.R.D. 237, 240 (S.D.N.Y. 2002)). “Like other
forms of discovery, a Rule 30(b)(6) Notice is subject to limitations under Rule 26 of the Federal
Rules of Civil Procedure.” Parimal, 2020 U.S. Dist. LEXIS 212290, at *3-4 (internal citations
omitted). Thus, “[t]he deposition topics must be relevant to any party's claim or defense[,] ...
should be proportional to the needs of the case, not unduly burdensome or duplicative, and
described with reasonable particularity.” Id. at 4 (quoting Bigsby v. Barclays Capital Real Estate,
Inc., 329 F.R.D. 78, 81 (S.D.N.Y. 2019)). As proposed, plaintiffs’ notice cannot be said to
“describe with reasonable particularity the matters for examination” as required, and as such,
cannot be complied with. See Fed. R. Civ. Pro. 30(b)(6). City Defendants have summarized these
deficiencies below.

[Selected] Definitions
2. The term “NYPD Internal and External Databases” refers to data systems the
NYPD uses to maintain, obtain, or review civil and criminal records, data, and information, and
includes but is not limited to the Domain Awareness System (“DAS”), the Z FINEST system, the
Real Time Crime Center (“RTCC”), the Enterprise Case Management System (“ECMS”),
TransUnion TLOxp, and the Criminal Group Database.
3. The term “Records Search” refers to the process by which police officers search
NYPD Internal and External Databases for records, data, and information related to the person
detained, including but not limited to warrants, investigation cards (hereinafter “I-cards”), orders
of protection, arrest records, suspected gang affiliations, and suspected matches to open cases.
10. Unless otherwise specified, the relevant time period for the topics is from January
1, 2009 to present. For the purposes of the July 1, 2021 partial 30(b)(6) deposition, the relevant
time period is from 2017 to present.

Topics 6 through 10
(6) The maintenance and use of NYPD Internal and External Databases including, but not
limited to the (i) Domain Awareness System, (ii) the Z Finest system and (iii) the Criminal
Group Database.
[sic] (8) Any other databases or data compilations (aside from the NYPD Internal and External
Databases) used by police officers for Record Searches or warrant checks.
(9) The retention and preservation of any information, data or records by the City or the NYPD
reflecting the occurrence of Records Searches and warrant checks.
(10) Any analysis, review, audits or reports of Record Searches and warrant checks conducted by
the City or the NYPD.


Overbreadth

                Topics 6 through 10 are overbroad due to Definition 10 which does not sufficiently
circumscribe to the relevant timeframes identified in this action, namely from April 2017 until
October 2017 and October 2019, making it susceptible to obtaining information not relevant to
claims asserted in this action and protected by a law enforcement privilege. The individual
plaintiffs’ have only identified alleged causes of action based on 2017 and 2019 incidents where
they were stopped on the street. A blanket inquiry into all topics above, as proposed, from “January
2009 to present” or alternatively from “2017 to present” is entirely too broad and likewise
irrelevant to the ultimate issue of whether plaintiffs’ constitutional rights were violated. Instead,

                                                 -3 -
     Case 1:19-cv-02673-VEC-BCM Document 127 Filed 07/09/21 Page 4 of 6




plaintiffs timeframe should denote only those relevant and proportional to the individual claims of
this case. Without waiving these objections, Defendants can prepare 30(b)(6) witness(es) to testify
as to recent NYPD audits exchanged in an effort to confirm the alleged dates of incident.
Otherwise, there is no legitimate reason to inquire into anything “present.”

                Further, the expansive nature of these inquiries implicates information not tethered
to any individual claims asserted in this action and exclusively reserved for Monell discovery. For
example, Topic 6 would venture into the “present” “use” of “NYPD internal and external
databases.” Information such as this, which is embedded in practically every proposed deposition
topic, presents a great risk of entering into discovery that is not relevant nor proportional to the
needs of this case, and impermissibly enter into reserved discovery (i.e. inquries into present-day
NYPD policies, practices, or procedures). Defendants seek to limit inquiries to (a) timeframes of
individual claims (i.e. April – October 2017 and October 2019), and (2) limit “present” inquiries
to NYPD analysis and audits exchanged in an attempt to confirm those alleged dates of incident.
Any future or broader inquiries, if warranted, is better suited for Monell discovery.

                 The definition of “NYPD Internal and External databases” is too broad and likely
to obtain information that is irrelevant and/or protected by law enforcement privilege . In this
action, plaintiffs allege police officers accessed NYPD systems specifically during the course of a
stop for determining whether a detainee had a warrant. Despite this very specific claim, plaintiffs
are seeking information related to the process by which the “NYPD uses to maintain, obtain, or
review civil and criminal records, data, and information, and includes but is not limited to the
Domain Awareness System (“DAS”), the Z FINEST system, the Real Time Crime Center
(“RTCC”), the Enterprise Case Management System (“ECMS”), TransUnion TLOxp, and the
Criminal Group Database(s).” Plaintiffs have not articulated any legitimate rationale or relevancy
for broad database inquiries. Notably, the NYPD has a myriad of databases and systems used and
accessed for various reasons, most of which do not apply to the specific incidents alleged in this
action, and many of which are protected by Law Enforcement privileges. “WISE” is only one
example of a database explicitly identified by plaintiffs as a relevant for purposes of anticipated
inquiry (presumably within the catch-all “including but not limited to” language); however, this
database is used exclusively in connection with NYPD detective units’ investigations, and like
many NYPD internal databases is not used in the capacities described in the Amended Complaint.
Moreover, because of its investigative function, inquiries into WISE are generally protected law
enforcement privilege. Further, given the broad range of databases potentially implicated,
plaintiff’s proposal that a deponent be prepared to testify as to any databases is impractical,
unnecessary, unduly burdensome, irrelevant and not proportional to the needs of this case,
particularly when propounded by the timeframe issue discussed infra. Without waiving these
objections, City defendants seek to limit inquiries concerning databases to the three databases
identified as available to NYPD police officers during the course of a stop to determine whether a
detainee had a warrant (DAS, Zfinest, and ADW (albeit in a very limited capacity)).

               The definition of “Record Searches” is also too broad and seeks information not
relevant or proportional to the needs of this case. Despite alleging specific instances of warrant
searches, plaintiffs seek information pertaining to “the process by which police officers search
NYPD internal and external databases for records, data, and information related to the person
detained, including but not limited to investigation cards, orders of protection, arrest records,
suspected gang affiliations, and suspected matches to open cases.” First, these types of searches

                                                 -4 -
      Case 1:19-cv-02673-VEC-BCM Document 127 Filed 07/09/21 Page 5 of 6




or the processes used to conduct them have no bearing on plaintiffs’ constitutional claims. Second,
there is no information on the record to plausibly suggest any of this data was ever obtained in
connection with plaintiffs’ stops, and is therefore not relevant or proportional to the needs of this
case. This inquiry also seeks information that is protected by law enforcement privilege, and
bifurcated (as a policy, practice, or procedure under Monell). Without waiving these objections,
City defendants seek to limit the definition of record searches to warrant searches as alleged by
plaintiffs.

Vague and Ambiguous Terms

                The terms “external,” “aside from,” “any,” and “including but not limited to,” are
vague and ambiguous in their respective contexts making it difficult to adequately prepare a
30(b)(6) witness. First, plaintiffs seek information pertaining to “external” databases, but do not
identify such databases nor articulate how information pertaining to external databases is relevant
or proportional to the needs of this case. As discussed and explored through arduous document
discovery, only DAS, ZFINEST, and ADW could have been used by officers during the course of
a stop. Accordingly, inquiries into databases should be exclusively limited to the three identified
systems relevant to this action, and not any (unidentified) external databases. Second, plaintiffs
must clarify what is meant by databases “aside from the NYPD internal and external databases”.
The amended complaint alleges police officers conducted searches through NYPD databases. To
date, the parties have only discussed search efforts conducted through NYPD databases.1 Not only
is it unclear what type of information is being sought, it is also difficult to conceptualize the
relevance of such inquiries, or adequately prepare a deponent to testify as such. Lastly, the catch-
all phrase “including but not limited to” as used in this context potentially “generates so many
topics it defeats the purpose of enumeration.” See Woelfle, 2020 U.S. Dist. LEXIS 43308, at *4
(articulating this boundary for determining over-broadness in the context of “including but not
limited to” deposition notice language).

               City Defendants seek 30(b)(6) deposition parameters that are sufficiently narrowed
to the facts of this case and which complies with FRCP 30(b)(6). Defendants are willing to
accommodate narrow, reasonable, and relevant parameters that are appropriate for a deposition
pursuant to FRCP 30(b)(6). Plaintiffs’ 30(b)(6) deposition topics and selected definitions are
overbroad, vague and ambiguous and seek information that is privileged and/or not relevant or
proportional to needs of this case.

                                                      GEORGIA M. PESTANA
                                                      Acting Corporation Counsel of the City of New
                                                      York
                                                      Attorney for City Defendants
                                                      100 Church Street
                                                      New York, New York 10007
                                                      (212) 356-2356

                                                      By:               /s/ Amanda Rolon

1
  It is worth distinguishing between the external archival efforts used to confirm searches conducted through
relevant NYPD proprietary databases.

                                                         -5 -
Case 1:19-cv-02673-VEC-BCM Document 127 Filed 07/09/21 Page 6 of 6




                                       Assistant Corporation Counsel
                                       Special Federal Litigation Division




                                -6 -
